474 F.2d 1275
Jamie N. MOYE, Petitioner-Appellant,v.CLERK, DeKALB COUNTY SUPERIOR COURT, Respondent-Appellee.
No. 72-3167 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 9, 1973.

William R. Gignilliat, III, Atlanta, Ga.  (Court Appointed), for petitioner-appellant.
Robert E. Mozley, Decatur, Ga., for respondent-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Jamie N. Moye, a prisoner of the State of Georgia, filed a pro se petition in the Northern District of Georgia requesting the court to compel the clerk of the DeKalb County Superior Court to comply with his request for production of the transcript and other documents relating to his state conviction.  He alleged a need for them as a basic tool necessary for the preparation of his state appeal process.


2
The district court, construing the request as a petition for a writ of mandamus, summarily dismissed it for failure to exhaust state remedies.


3
On appeal Moye alleges that he made numerous motions to the state court seeking production but has received no ruling thereon.  The respondent herein has failed to file a brief.


4
Although the writ of mandamus was abolished by Fed.R.Civ.P. 81(b), federal courts may issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of law, 28 U.S.C. Sec. 1651.  But a federal court lacks the general power to issue writs of mandamus to direct state courts and their judicial officers in the performance of their duties where mandamus is the only relief sought.  Lamar v. 118th Judicial District Court of Texas, 440 F.2d 383 (5th Cir., 1971); Haggard v. Tennessee, 421 F.2d 1384 (6th Cir., 1970).


5
Since the present request sought only mandamus relief, it was properly denied.


6
The judgment of the district court is affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co of New York et al., 5 Cir., 1970, 431 F.2d 409